               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 AHMED JAMAL KHAN,

                      Plaintiff,
                                                     Case No. 18-CV-1952-JPS
 v.

 UNITED GROUND EXPRESS, INC.,
                                                                      ORDER
                      Defendant.


       On May 17, 2019, the parties in the above-captioned litigation filed

an expedited motion to stay the proceedings so that the parties could

engage in arbitration. “[A] district court has broad discretion to stay

proceedings as an incident to its power to control its own docket.” Clinton

v. Jones, 520 U.S. 681, 706 (1997). Courts in this district consider the

following factors to determine whether to stay a proceeding:

                  (1) Whether the litigation is at an early stage;
                  (2) whether a stay will unduly prejudice or
                  tactically disadvantage the non-moving
                  party; (3) whether a stay will simplify the
                  issues in question and streamline the trial;
                  and (4) whether a stay will reduce the
                  burden of litigation on the parties and on the
                  court.

Feed.Ing BV v. Principle Solutions, LLC, 14-C-1241, 2014 WL 13158324, at *1

(E.D. Wis. Apr. 21, 2015) (quoting Grice Eng’g, Inc. v. JG Innovations, Inc., 691

F. Supp. 915, 920 (W.D. Wis. 2010)).

       All of the factors weigh in favor of issuing a brief stay. The parties

are in the early stages of discovery; the joint motion obviates the concern

that one party will be disadvantaged; the parties explain that the arbitration
proceedings will likely narrow, if not resolve, at least some issues for

litigation, which in turn reduces the burden of litigation on the parties and

the Court. In order to allow the parties to engage in meaningful arbitration,

the Court will issue a 120 day stay of the litigation. An amended trial

scheduling order follows.

       Accordingly,

       IT IS ORDERED that the parties’ joint motion to stay proceedings

(Docket #10) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the proceedings are stayed for a

period of 120 days; and

       IT IS FURTHER ORDERED that the trial scheduling order (Docket

#9) be and the same is hereby VACATED.

       Dated at Milwaukee, Wisconsin, this 28th day of May, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                Page 2 of 2
